Wallace, J.
Although the complainant’s patent of June 11,1872, suggests the principal and the most valuable parts of the combination found in the defendant’s steam bell-ringer, the plain and explicit language of the specification requires a construction of the first claim which will enable the defendant to escape liability as an infringer. The first claim must be limited to a combination in which the piston and piston-rod are detached from each other. The patentee doubtless considered that the detachment of the piston and piston-rod would assist materially in effecting one of the two expressed objects of his invention, viz., ,the prevention of leakage of steam. To prevent the *603escape of steam around the piston-rod, he proposed to confine the steam behind the piston, instead of introducing it into the cylinder in front of the piston, as was done in his earlier invention. Accordingly he located the steam passages behind the piston, and adopted a tightly-fitting piston, and in order that the piston might remain tight he adopted a detached piston-rod to relieve the piston from lateral strain. The specification states that “the piston is disconnected from its rod to prevent any lateral strain being communicated to it, thereby decreasing to some extent the wear of the piston in the cylinder;” and further, “if the piston is closely fitted it will wear a long time with very little leakage, and what there may be will be caught in the annular grooves in the side of the piston and passed at once through the exhaust passages, thus preventing any leakage through the piston-rod.” The drawings show a detached piston-rod, and all the co-operative devices are conformed and adjusted to a detached rod, such as the long sleeve in the cylinder to guide it, and the collar on the end of the rod to limit its movements. It is impossible to ignore the particular construction of these two parts which is thus pointed out as material. As the defendant’s bell-ringer does not contain such a piston or piston-rod, infringement is not shown.
The bill is therefore dismissed.